  AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                         UNITED STATES DISTRICT Co

                UNITED STATES OF AMERICA
                                    v.
                   NOE CHAVIRA ESTRADA                                   Case Number:          19CR1828-RBB

                                                                      JESSICA OLIVA, FD
                                                                      Defendant's Attorney
   REGISTRATION NO.                 81071198
   D-
  The Defendant:

   IZI pleaded guilty to count(s)        ONE OF THE SUPERSEDING INFORMATION

   D  was found guilty on count(s)
      after a olea ofnot guiJtv.
  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
  Title & Section                    Nature of Offense                                                                Number(s)
  8 USC 1325                         IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                            I




        The defendant is sentenced as provided in pages 2 through               2            of this judgment.

  D     The defendant has been found not guilty on count(s)

  !ZI Count(s) INFORMA TJON                                     is   dismissed on the motion of the United States.

  IZI   Assessment: $10.00 REMITTED/WAIVED



  IZI No fine                D Forfeiture pursuant to order filed                                       , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.




                                                                     H N. Ruben B. Brooks
                                                                     UNITED STATES MAGISTRATE JUDGE



                                                                                                                     19CR1828-RBB


-~-~---------------
     •
AO 245B (CASO Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                   NOE CHAVIRA ESTRADA                                                   Judgment - Page 2 of 2
CASE NUMBER:                 l 9CRI 828-RBB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D        The court makes the following recommendations to the Bureau of Prisons:




 D        The defendant is remanded to the custody of the United States Marshal.

 D        The defendant shall surrender to the United States Marshal for this district:
          D    at - - - - - - - - - P.M.                       on
                                                                    -----------------~
          D    as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
         Prisons:
          D    on or before
          D    as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
I have executed this judgment as follows:

         Defendant delivered on                                            to
                                  ------------~                                 --------------~

at                                         , with a certified copy of this judgment.
         -----------~




                                                                 UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                      19CR1828-RBB
